Order entered December 10, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00950-CV

                  IN THE INTEREST OF D.S.B. AND K.A.B., CHILDREN

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 13-11214

                                            ORDER
       On November 19, 2014, the Court granted appellant’s motions to file an amended brief
and ordered appellant to file an amended brief by December 19, 2014. In that order, the Court
noted that the reporter’s record was filed one day prior to appellant’s brief. On November 26,
2014, appellant filed a motion to proceed asking the Court to proceed with the appeal on the First
Amended Principal Brief that she filed one day after the reporter’s record was filed. This brief
does not contain appropriate citations to the reporter’s record. For this reason, some or all of
appellant’s issues may be subject to waiver. See TEX. R. APP. P. 38.1(i); Keyes Helium Co. v.
Regency Gas Servs., L.P., 393 S.W.3d 858, 861 (Tex. App.—Dallas 2012, no pet.).
       Accordingly, we GRANT the motion TO THE EXTENT that, if appellant does not file
an amended brief with appropriate citations to the reporter’s record within TEN DAYS of the
date of this order, the appeal will be submitted on her First Amended Principal Brief subject to
the waiver provisions of rule of appellate procedure 38.1(i).
       Appellee’s brief is due FORTY DAYS from the date of this order.
                                                       /s/      ELIZABETH LANG-MIERS
                                                                JUSTICE